As filed with the Securities and Exchange Commission on June 3, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05339) Concorde Funds, Inc. (Exact name of registrant as specified in charter) 1000 Three Lincoln Centre 5reeway LB3 Dallas, TX 75240-2650 (Address of principal executive offices) (Zip code) Gary B. Wood 1000 Three Lincoln Centre, 5reeway LB3, Dallas, TX 75240-2650 (Name and address of agent for service) (972)-701-5400 Registrant's telephone number, including area code Date of fiscal year end: 09/30/2011 Date of reporting period:03/31/2011 Item 1. Reports to Stockholders. A NO-LOAD MUTUAL FUND SEMI-ANNUAL REPORT Dated March 31, 2011 May 15, 2011 Dear Shareholders, We are pleased to present the Semi-Annual report of Concorde Funds, Inc. for the six month period ending March 31, 2011. Concorde Value Fund Concorde Value Fund, managed by Concorde Investment Management, produced a total return of 15.96% during the first half of the fiscal year ending September 30, 2011. The performance was a continuation of the recovery from the equity markets downturn in late 2008 and early 2009 during the global economic crisis during which most asset classes, including publicly traded equity securities, fell to overly pessimistic valuations relative to longer term prospects for performance. Six Months Ended Annualized Annualized Annualized 03/31/2011 1 Year Ending 5 Years Ending 10 Years Ending (Unaudited) 03/31/2011 03/31/2011 03/31/2011 Concorde Value Fund 15.96% 14.99% -1.60% 1.91% Russell 3000 Value Total Return 18.09% 15.60% 1.43% 4.87% S&P 500 17.31% 15.65% 2.62% 3.29% Russell 2000 25.48% 25.79% 3.35% 7.87% Lipper Multi-Cap Value 18.54% 15.37% 1.27% 4.53% Wilshire 4500 24.36% 26.22% 5.11% 8.82% NASDAQ 17.32% 15.86% 4.08% 4.44% The first half of the fiscal year saw a rise in the markets as underlying companies continued to generate strong earnings and the economy and businesses in general exhibited growth. The monthly performance was positive except for November 2010 and continued to be in sectors of the market most damaged during the downturn and smaller capitalization stocks. The divergence in net performance of the Fund and the benchmark S&P500 Total Return Index for the period can be attributed to the following.The average cash and bond holdings for the fund of approximately 5% impacted return negatively during this positive equity time frame.In addition, underweighting in the following sectors impacted performance negatively:financial services, media and hardware.Also, modest underperformance in the consumer goods, healthcare services and software areas, despite close to benchmark weightings, were a slight performance drag.Outperformance or overweighting in the business services, consumer services, energy services, hardware, industrial materials and utilities segments assisted relative performance.It is important to remember that the fund is managed within industry and individual equity percentage limitations but is not managed to match a particular benchmark industry group allocation. A review of the sector and individual stock performance for the first half reflects the overall positive trend; however, several sectors and single holdings had small gains or losses.Several industry groups that performed very well were also those with above average weighting for the Fund, including energy, capital goods, insurance and technology. Energy, the best performing and second largest fund concentration, enhanced performance as a result of not only rising commodity prices but also outstanding corporate results announced by several holdings.Conoco Phillips, Penn West Energy and Devon Energy all continued to report good results as new corporate strategy continues to be implemented at all three companies.Penn West and Devon in particular are increasing exploration activity in North America as a result of either significant joint ventures or additional capital availability as a result of asset sales.Canadian Oil Sands Trust, a new holding that we revisited after initial research five year ago, is beginning to attract attention because of the security and certainty of their bitumen assets, which we believe are undervalued meaningfully at current price levels.All three insurance investments rose during the period, contributing to performance.Delphi Financial Group, a long term fund holding, was sold as it reached a fair valuation range and several better opportunities presented themselves.One of those was Aon Corp., a leading business broker with a new acquisition in employee benefits consulting that we believe represents excellent value with good upside.Aon, along with existing holding Travelers Corp., have shown the ability to weather the recent economic turmoil and should show meaningful growth if the modest worldwide recovery continues. Capital goods, another heavier weighted area, contributed as CAE, Deere & Company and Illinois Tool Work’s appreciation reflected corporate results that benefited from increased confidence of their corporate customers and building economic activity worldwide.Deere and CAE in particular benefited from the strong trends in agriculture, aerospace and outsourcing that we believe are likely to continue.Strong balance sheets have enabled them to thrive as opportunities present themselves. Sectors which either generated smaller gains than the overall portfolio or incurred losses include consumer durables, office machinery, manufacturing, food beverage and tobacco, pharmaceuticals, software and services, and utilities.Hanesbrands, the only consumer durable holding, contributed a single digit gain as input costs weighed on the stock, but company results continue to improve and we expect further gains.Scientific Games Corp. was sold during the period as results mildly disappointed and the time frame for expected progress has been extended.Johnson & Johnson, a long term fund holding, lagged the market considerably as some manufacturing quality issues surfaced over the last several quarters.Despite these issues, we believe the company is undervalued and expect some relative performance rebound.Corelogic, a software and service provider primarily to the institutional real estate and investment communities, became a new holding during the period and fell modestly from our initial entry point. We will likely add to the position over time as it appears undervalued for a market leader, generates substantial cash flow and pays a healthy dividend.Fiserv, Microsoft and Oracle, the other holdings in the software and services group, all contributed with nice gains and all continue to display leadership in their particular product areas.Among our two utility positions, Iberdrola S.A. recovered significantly from lows reached when concern over Spanish equities peaked last year; however, we decided to sell the position close to our cost and will monitor what we believe is still a company with excellent diversified assets. Remaining industry groups which contributed gains for the six month period include potash mining, transportation, amusement and media, home centers, commercial banking, and technology hardware.Potash Corp. of Saskatchewan rose over 20% as worldwide fertilizer demand continued to recover and supplies, influenced greatly by Potash Corp., remained tight. We realized some gains from our initial purchase 2-3 years ago as we trimmed the position.Our two transportation oriented companies, Knightsbridge Tankers Ltd., and United Parcel Service rose under different circumstances. Knightsbridge continues to add to their commercial dry goods flight at advantageous prices, increasing the certainty of positive cash flow for the next several years with solid contracts.UPS continues to benefit from the global economic recovery, particularly in the developing markets. 2 Live Nation, a previous portfolio holding, was repurchased at attractive levels as the impact of the Ticketmaster merger and signs of improvement in the concert business began to surface.Walt Disney Co. continued to perform well as a result of increasing media spend in the strong network and modest recovery in the consumer and amusement park business.The Disney balance sheet remains strong and should enable continued development of both new content products and gradual expansion of the park business. Lowes Companies is beginning to show gradual improvement from not only the general economic contraction but the five year residential housing weakness.The company has maintained positive earnings and cash flow during this period and the current stock price reflects virtually no anticipated future growth, a scenario we believe is too pessimistic.Bank of New York Mellon has yet to see much earnings improvement from the financial crisis, but is profitable and has a solid balance sheet along with a business model concentrated in institutional security fee based businesses.As world security markets rebound, earnings should increase which should lead to price upside.Finally, technology hardware holdings Agilent, Dell and EMC Corp. all contributed nicely to the Fund performance for the period.All three companies focus primarily on business and institutional markets, particularly Agilent and EMC, and corporate customers significantly increased spending in 2010 after modestly stepping up in late 2009 after the severe contraction in late 2008 and early 2009.Dell and EMC in particular appear early in corporate cycles for their particular product and service offerings. The recovery from the market bottoms in March of 2009 from highs in latter part of 2007 continued through March of 2011. Recently the market has been supported by both the “accommodative” monetary and fiscal policies of the US Federal Reserve Bank and the strong earnings recovery at the corporate level. Most broad indices have recovered to near the highs reached in late 2007.Concorde’s high quality and multi-cap value style equities performed well during the period. Thank you for your continued support. We will continue to strive for the highest professional standards of performance and stewardship in the management of the Value Fund. Best regards, Gary B. Wood, Ph.D. President 3 Portfolio Holdings by Sector at March 31, 2011 (Unaudited) The portfolio’s holdings and allocations are subject to change.The percentages are of net assets as of March 31, 2011. 4 FUND EXPENSES (Unaudited) As a shareholder of the FUND, you incur two types of costs: (1) transaction costs and exchange fees; and (2) ongoing costs, including management fees and other FUND expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the FUND and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six month period ended March 31, 2011. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the FUND’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the FUND’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the FUND and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs or exchange fees.While the FUND does not currently assess sales charges, redemption or exchange fees, other funds do, and those costs will not be reflected in their expense tables.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. Beginning Account Ending Account Expenses Paid During Period* – Value – 10/1/10 Value – 3/31/11 Six Months Ended 3/31/11 Actual Hypothetical (5% return before expenses) * Expenses are equal to the FUND’s annualized expense ratio of 2.065%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period ended March 31, 2011). 5 CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES March 31, 2011 (Unaudited) Shares or Principal Fair Percent of Amount Value Net Assets COMMON STOCKS - 93.12% AMUSEMENT & THEME PARKS The Walt Disney Co. $ % BREAKFAST CEREAL MANUFACTURING General Mills, Inc. BREWERIES Anheuser Busch InBev NV - ADR (b) CLOTHING ACCESSORIES STORES Hanesbrands, Inc. (a) COMMERCIAL BANKING Bank of New York Mellon Corp. COMPUTER STORAGE DEVICE MANUFACTURING EMC Corp. (a) COMPUTER TERMINAL MANUFACTURING Dell, Inc. (a) CRUDE PETROLEUM & NATURAL GAS EXTRACTION Canadian Oil Sands Ltd. (b) Devon Energy Corp. Penn West Petroleum Ltd. (b) DATA PROCESSING Fiserv, Inc. (a) DEEP SEA FREIGHT TRANSPORTATION Knightsbridge Tankers Ltd. (b) DIRECT LIFE INSURANCE CARRIERS Aon Corp. DIRECT PROPERTY & CASUALTY INSURANCE CARRIERS Travelers Companies, Inc. FARM MACHINERY & EQUIPMENT MANUFACTURING Deere & Co. HOME CENTERS Lowes Cos., Inc. INSTRUMENT MANUFACTURING FOR MEASURING Agilent Technologies, Inc. (a) LOCAL MESSENGERS & LOCAL DELIVERY United Parcel Service, Inc. The accompanying notes are an integral part of these financial statements. 6 CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES (continued) March 31, 2011 (Unaudited) Shares or Principal Fair Percent of Amount Value Net Assets COMMON STOCKS (continued) MEDICAL LABORATORIES Quest Diagnostics $ % NUCLEAR ELECTRIC POWER GENERATION Exelon Corp. PACKAGING MACHINERY MANUFACTURING Illinois Tool Works, Inc. PETROLEUM REFINERIES ConocoPhillips PHARMACEUTICAL PREPARATION MANUFACTURING Johnson & Johnson POTASH, SODA, & BORATE MINERAL MINING Potash Corp. Saskatchewan (b) PROMOTERS OF PERFORMING ARTS, SPORTS & SIMILAR EVENTS WITH FACILITIES Live Nation Entertainment, Inc. (a) RADIO & TELEVISION & WIRELESS COMMUNICATION CoreLogic, Inc. SERVICE INDUSTRY MACHINERY MANUFACTURING CAE, Inc. (b) SOFTWARE PUBLISHERS Microsoft Corp. Oracle Corp. TOTAL COMMON STOCKS (Cost $7,359,360) U.S. TREASURY OBLIGATIONS - 1.72% U.S. Treasury Note, 1.50%, due 07/15/2012 $ TOTAL U.S. TREASURY OBLIGATIONS (Cost $202,828) The accompanying notes are an integral part of these financial statements. 7 CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES (continued) March 31, 2011 (Unaudited) Shares or Principal Fair Percent of Amount Value Net Assets SHORT-TERM INVESTMENTS - 5.56% INVESTMENT COMPANIES AIM STIT-STIC Prime Portfolio - Institutional Class, 0.12% (c) $ % Fidelity Institutional Money Market Portfolio - Select Class, 0.16% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $656,384) Total Investments (Cost $8,218,572) - 100.40% Liabilities in Excess of Other Assets - (0.40)% ) ) TOTAL NET ASSETS - 100.00% $ % Notes: ADR American Depository Receipt (a)Presently non-income producing. (b)Foreign issued security listed directly on a U.S. securities exchange. (c)Rate shown is the 7-day yield as of March 31, 2011. The accompanying notes are an integral part of these financial statements. 8 CONCORDE VALUE FUND STATEMENT OF ASSETS AND LIABILITIES March 31, 2011 (Unaudited) ASSETS Investments in securities, at fair value (cost $8,218,572) $ Cash Receivables Dividends Interest Other assets TOTAL ASSETS LIABILITIES Payable for fund shares redeemed Investment advisory fee payable Accrued expenses TOTAL LIABILITIES NET ASSETS $ Composition of Net Assets: Net capital paid in on shares of capital stock Accumulated net investment loss ) Accumulated net realized loss ) Net unrealized appreciation NET ASSETS $ Capital shares outstanding Net asset value, offering price and redemption price per share $ The accompanying notes are an integral part of these financial statements. 9 CONCORDE VALUE FUND STATEMENT OF OPERATIONS For the Six Month Period Ended March 31, 2011 (Unaudited) Investment income Dividends (net of foreign taxes withheld of $1,786) $ Interest Total investment income Expenses Investment advisory fees (Note 4) Administration fees Fund accounting fees Professional fees Transfer agent fees Printing, postage and delivery Other expenses Custodian fees Directors fees Federal and state registration fees Total expenses NET INVESTMENT LOSS ) REALIZED LOSS AND UNREALIZED APPRECIATION FROM INVESTMENTS Net realized gain on investments in securities Net increase in unrealized appreciation on investments in securities NET GAIN FROM INVESTMENTS NET INCREASEIN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 10 CONCORDE VALUE FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 31, 2011 Year Ended (Unaudited) Sept. 30, 2010 INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Net change in unrealized appreciation of investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS — NET (Note 2) ) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of period End of period (including accumulated net investment income (loss) of ($15,911) and $0, respectively) $ $ The accompanying notes are an integral part of these financial statements. 11 CONCORDE VALUE FUND FINANCIAL HIGHLIGHTS Six Months Ended March 31, Year ended September 30, (Unaudited) PER SHARE DATA(1): Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) ) Total income (loss) from investment operations ) ) Less distributions: Distributions from net investment income — ) — Distributions from net realized gains — — ) Total distributions — — ) Net asset value, end of period $ TOTAL RETURN % % %) %) % % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets % Ratio of net investment income (loss) to average net assets %) %) %) % % % Portfolio turnover rate 16
